PRECEDENTIAL


                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                  ________

                                     No. 09-1466
                                      ________

                             DOROTHY RHUE ALLEN,
                        by her Attorney in fact, James Martin,
                  Individually and as a class representative on behalf
                              of others similarly situated,
                                       Appellant
                                           v.

                             LASALLE BANK, N.A;
                    CENLAR FEDERAL SAVINGS BANK FSB;
                     FEIN, SUCH, KAHN AND SHEPARD, PC;
                         JOHN DOE SERVICERS 1-100;
                          JOHN DOE LAW FIRMS 1-100
                                   ________

                   On Appeal from the United States District Court
                             for the District of New Jersey
                               (D.C. No. 3-08-cv-02240)
                    District Judge: Honorable Anne E. Thompson
                                       ________

                             Argued September 13, 2010

                     Before: SLOVITER, BARRY, and SMITH
                                  Circuit Judges


                          ORDER AMENDING OPINION


            IT IS ORDERED that the slip opinion in the above case, filed January 12,
2011 be amended as follows:
             Page 3, line 3, “Federal Debt Collection Practices Act” should be deleted
and replaced by “Fair Debt Collection Practices Act.”

                                               By the Court,


                                                 /s/ Dolores K. Sloviter
                                                   Circuit Judge

Dated: January 13, 2011




                                           2